Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document    Page 1 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document    Page 2 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document    Page 3 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document    Page 4 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document    Page 5 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document    Page 6 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document    Page 7 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document    Page 8 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document    Page 9 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document   Page 10 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document   Page 11 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document   Page 12 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document   Page 13 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document   Page 14 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document   Page 15 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document   Page 16 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document   Page 17 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document   Page 18 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document   Page 19 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document   Page 20 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document   Page 21 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document   Page 22 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document   Page 23 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document   Page 24 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document   Page 25 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document   Page 26 of 27
Case 5:20-bk-00462-RNO   Doc 38 Filed 05/14/20 Entered 05/14/20 14:15:03   Desc
                         Main Document   Page 27 of 27
